Case 9:19-cv-80663-RLR Document 19 Entered on FLSD Docket 10/22/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      (WEST PALM BEACH)

      YULIAM L. RODRIGUEZ,               )
                                         )
                Plaintiff,               )
                                         )
      v.                                 )
                                                                       Case No.: 9:19-cv-80663-RLR
                                         )
      EXECUTIVE NON-EMERGENCY            )
      TRANSPORTATION, Inc. and GEORGE A. )
      RICARDO,                           )
                Defendants.              )
                                         )

      UNOPPOSED MOTION TO EXTEND TIME FOR PARTIES TO FILE SETTLEMENT
                               DOCUMENTS

          Defendants Executive Non-Emergency Transportation, Inc. (“ENET”) and George A.

  Ricardo, respectfully move, unopposed, for a brief extension of time, up to and including

  November 6, 20191, for the Parties to file appropriate pleadings related to the dismissal of this

  action, and state the following in support:

          1. Plaintiff filed the Complaint on May 20, 2019. Through early discussion between

  counsel the Parties agreed to resolve this matter through settlement and Plaintiff filed a Notice of

  Settlement on July 2, 2019. (Doc. 11).

          2. The Court stayed the case and ordered the Parties to file appropriate pleadings related

  to dismissal of this action by October 23, 2019. (See Docs. 12, 14, 16, 18). The Court

  noted that if the Parties needed additional time to file such documents, they may move for

  additional time. (Docs. 12, 16).

          3. Mr. Ricardo is in the process of bankruptcy, In re. George A. Ricardo, 6:19-bk02235


  1
   Defendants are moving for an extension up to and including November 6, 2019 so as to be consistent with prior
  rulings from the prior ruling from the Court. (See Doc. 16).
                                                          1
                                                                                                  www.jet.law
                                                                                          Employment Attorneys
Case 9:19-cv-80663-RLR Document 19 Entered on FLSD Docket 10/22/2019 Page 2 of 3



  (Bankr. M.D. Fla., April 2019), that was filed after this cause of action accrued.2 Mr. Ricardo’s

  bankruptcy counsel is in the process of securing approvals from the bankruptcy court for this

  settlement agreement and anticipates securing such approvals in the near future.

          4. The Parties are working cooperatively to finalize the settlement agreement and a

  motion for approval of the FLSA settlement. Plaintiff has no objection to the extension to permit

  the necessary bankruptcy filings. Therefore, Defendants are respectfully requesting an

  extension, up to and including November 6, 2019, to file the appropriate settlement pleadings

  with this Court.

          5. When an act may or must be done within a specified time, the Court may, for good

  cause, extend the time, with or without motion or notice, if the request is made before the

  original time or its extension expires. See Fed. R. Civ. P. 6(b). This Court’s Orders note that any

  party may move for an extension of time to file appropriate pleadings related to the dismissal of

  this action. (Docs. 12, 16).

          6. This request is being made before the original deadline expires.

          7. This extension is not being sought for the purposes of delay, nor will this extension

  prejudice any party to the litigation.

          8. Defendants respectfully suggest that good cause has been shown for the requested

  enlargement.

          9. The undersigned has discussed the subject matter of this motion with Plaintiff’s

  counsel, and Plaintiff does not oppose the relief sought herein. A Proposed Order granting this

  Motion is attached hereto and will be e-mailed to the Court pursuant to Local Rule 7.1(a)(2).


  2
   ENET also filed for bankruptcy, however the cause of action for this matter occurred after the company’s
  bankruptcy was filed. See In re. Executive Non-Emergency Transportation Inc., 6:18-BK-03958 (Bankr M.D. fla.,
  June 2018). Plaintiff alleged she performed services for Defendants between July and September of 2018. (See Doc.
  1-3)
                                                          2
                                                                                                  www.jet.law
                                                                                          Employment Attorneys
Case 9:19-cv-80663-RLR Document 19 Entered on FLSD Docket 10/22/2019 Page 3 of 3



         WHEREFORE, Defendants Executive Non-Emergency Transportation, Inc. and George

  A. Ricardo respectfully request an extension of time up to and including November 6, 2019, to

  file appropriate pleadings related to the dismissal of this action.

                              LOCAL RULE 7.1(a)(3) CERTIFICATE

         Counsel for Defendants has conferred with counsel for Plaintiff who has no objection to

  the relief requested.

  DATED this 22nd day of October, 2019.

                                                 Respectfully submitted,
                                                 JET DOT LAW, PLLC
                                                 12249 Science Drive, Suite 155
                                                 Orlando, Florida 32826

                                                 By: s/Jesse I. Unruh

                                                        Jesse I. Unruh, Esq.
                                                        Florida Bar No. 93121
                                                        jesse@jet.law

                                                 Attorney for Defendants | EXECUTIVE NON-
                                                 EMERGENCY TRANSPORTATION, Inc. and
                                                 GEORGE A. RICARDO

                                   CERTIFICATE OF SERVICE

          I hereby Certify that on this 22nd day of October, 2019, the foregoing was electronically
  filed with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a
  notice of electronic filing to: Elliot Ari Kozolchyk, Esq., Koz Law, P.A., 320 S.E. 9th Street, Fort
  Lauderdale, Florida 33316.

                                                   /s/ Jesse Unruh
                                                   Jesse Unruh




                                                    3
                                                                                        www.jet.law
                                                                                Employment Attorneys
